DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “structural components and mechanism for hosting and controlling…flows of water/fertilizer and/or air/oxygen/carbon dioxide” (claim 1) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. Notably, no structure is illustrated in the figures that would be capable of controlling flows of water, fertilizer, air, oxygen, or carbon dioxide.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2). For black and white photographs, the requirements of 37 CFR 1.84(b)(1) must be satisfied.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains fewer than 50 words, and “The invention relates to” in line 1 should be deleted as being implied and therefore not contributing to the conciseness of the Abstract. Correction is required. See MPEP § 608.01(b).
Claim Objections
Claims 3-14 and 18-20 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n). Accordingly, claims 3-14 and 18-20 have not been further treated on the merits. Applicant is advised to amend the dependency of claims 3-14 and 18-20 consistent with MPEP 608.01(n), such that each dependent claim refers back to only a single preceding claim.
Claims 1 and 15-17 are objected to because of the following informalities: the text of claims 1 and 15 should not be bold; and “characterized in that” in line 1 of each of claims 16 and 7 should be amended to recite either –wherein—or –further comprising--. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "said panels," “the position,” and “the horticulture growing media” in lines 4, 4-5, and 7, respectively. There is insufficient antecedent basis for each of these limitations in the claim. It is further unclear as to the metes and bounds of “water/fertilizer and/or air/oxygen/carbon dioxide” in lines 7-8, namely whether the “/” is intended to recite the components in the alternative, and whether “and/or” requires “and” or “or.”
Claim 2 recites “and/or” in line 2, rendering the claim indefinite because an ordinarily skilled artisan at the time of Applicant’s invention would not have understood whether a substrate and a coating or both required, or are recited in the alternative.
Claim 15 recites the limitation "the angle" in line 6. There is insufficient antecedent basis for this limitation in the claim. It is further unclear as to whether “a plant” in each of lines 4 and 4-5, respectively, refer to the same plant previously recited in line 2, or to a distinct plant.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Vassallo, U.S. Patent Application Publication No. 2013/0227883 A1.
Re Claim 1, as best understood (see 112(b) rejections above), Vassallo discloses an apparatus for enhancing plant growth (see, e.g., Abstract), comprising: a light-reflecting panel (120; see figure 4 and paragraphs [0053]-[0055]) comprising a reflective surface (see id.) capable of reflecting specific wavelengths of light to a plant (see paragraph [0053], noting that Mylar reflects specific wavelengths of light; see also figure 4 and paragraph [0052]); a panel holder (“panel supports” or 610, 620; see see id.) and controlling the position of the panels (see paragraphs [0037]-[0038] and [0057]-[0059]); and a horticulture growing media container (150 or 900; see figure 4 and paragraphs [0035] and [0067]-[0068]) that provides structural components and mechanisms for hosting and controlling the horticulture growing media (see id. and paragraph [0044]; see also Applicant’s figure 2 and Spec. at 10:7-9, disclosing “slots, adapters, and mechanisms to host and control plant growing media”) and flows of water/fertilizer and/or air/oxygen/carbon dioxide. See paragraphs [0044] and [0070].
Re Claim 2, Vassallo discloses that the light-reflecting panel comprises a substrate and/or a coating. See paragraphs [0053]-[0056].
Re Claim 15, Vassallo discloses a method for regulating and improving plant growth (see, e.g., Abstract), comprising the steps of: changing the overall light intensity received by a plant (in 150) by reflecting natural sunlight or artificial light to the plant (see figure 4 and paragraphs [0040]-[0041], [0045], and [0053]-[0056], noting that reflecting light towards the plant increases the overall light intensity received by the plant) by reflecting natural sunlight or artificial light to the plant (see id.); changing the light quality received by a plant by reflecting specific wavelengths of light to a plant (see paragraph [0053], noting that Mylar reflects a majority, but not all, wavelengths of light, the reflected wavelengths therefore being “specific wavelengths” and changing the light quality, since not all wavelengths are reflected; see also Spec. at 5:16-19, 14:5-12, and 14:18-20, disclosing Mylar as performing the recited feature); improving the distribution of light intensity and light quality by controlling the angle of reflected light (see See id. and figure 4, depicting two light-reflecting panels.
Re Claim 16, Vassallo discloses that the overall light intensity received by a plant increases from 0% to 100%. See paragraphs [0037]-[0038], [0041], [0045], and [0057]-[0059], noting that reflecting light towards the plant increases the overall light intensity received by the plant.
Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Howe, U.S. Patent Application Publication No. 2020/0288641 A1.
Re Claim 15, Howe discloses a method for regulating and improving plant growth (see, e.g., paragraph [0032]), comprising the steps of: changing the overall light intensity received by a plant (in 13) by reflecting natural sunlight or artificial light to the plant (see figure 3C and paragraphs [0026] and [0031], noting that reflecting light towards the plant increases the overall light intensity received by the plant) by reflecting natural sunlight or artificial light to the plant (see id.); changing the light quality received by a plant by reflecting specific wavelengths of light to a plant (see id., noting that the material disclosed by Howe reflects a majority, but not all, wavelengths of light, the reflected wavelengths therefore being “specific wavelengths” and changing the light quality, since not all wavelengths are reflected); improving the distribution of light intensity and light quality by controlling the angle of reflected light (see paragraph [0035]); improving the distribution of light intensity See id. and figure 3C, depicting two light-reflecting panels.
Re Claim 16, Howe discloses that the overall light intensity received by a plant increases from 0% to 100%. See paragraphs [0026], [0030]-[0031], and [0035], noting that reflecting light towards the plant increases the overall light intensity received by the plant.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vassallo.
see paragraphs [0037]-[0038], [0041], [0045], and [0057]-[0059], noting that reflecting light towards the plant increases the overall light intensity received by the plant), but does not expressly teach whether the increase is greater than 100%. However, the structure of the light-reflecting panels and their composition are the same as disclosed in Applicant’s Specification. Compare Vassallo at figure 4 and paragraphs [0053]-[0056], with Applicant’s figure 2 and Spec. at 5:16-19, 14:5-12, and 14:18-20.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the overall light intensity received by the plant of Vassallo to be greater than 100%, in order to decrease the loss of light and therefore improve the efficiency of the lighting system in providing the plant with beneficial light. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howe in view of Vassallo.
Re Claim 1, as best understood (see 112(b) rejections above), Howe discloses an apparatus for enhancing plant growth (see, e.g., paragraph [0032]), comprising: a light-reflecting panel (01; see figure 3C and paragraph [0026]) comprising a reflective surface (see id.) capable of reflecting specific wavelengths of light to a plant (see id. and paragraph [0031]); a panel holder (12; see figure 3C and paragraph [0035]) comprising structural components and mechanisms for hosting the panels (see id.) and controlling the position of the panels (see paragraph [0035]); and a horticulture growing media see figure 3C and paragraph [0035]) that provides structural components and mechanisms for hosting the horticulture growing media. See id.
Howe does not expressly teach the container provides structural components and mechanisms for controlling the horticulture growing media and flows of water/fertilizer and/or air/oxygen/carbon dioxide.
Vassallo, similarly directed to an apparatus for enhancing plant growth (see, e.g., Abstract), comprising: a light-reflecting panel (120; see figure 4 and paragraphs [0053]-[0055]) comprising a reflective surface (see id.) capable of reflecting specific wavelengths of light to a plant (see paragraph [0053], noting that Mylar reflects specific wavelengths of light; see also figure 4 and paragraph [0052]); a panel holder (“panel supports” or 610, 620; see figures 4 and 6 and paragraphs [0038] and [0057]) comprising structural components and mechanisms for hosting the panels (see id.) and controlling the position of the panels (see paragraphs [0037]-[0038] and [0057]-[0059]); teaches that it is known in the art to have a horticulture growing media container (150 or 900; see figure 4 and paragraphs [0035] and [0067]-[0068]) that provides structural components and mechanisms for hosting and controlling the horticulture growing media (see id. and paragraph [0044]; see also Applicant’s figure 2 and Spec. at 10:7-9, disclosing “slots, adapters, and mechanisms to host and control plant growing media”) and flows of water/fertilizer and/or air/oxygen/carbon dioxide. See paragraphs [0044] and [0070].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the horticulture growing media container of Howe to have structural components and mechanisms for hosting and controlling the horticulture 
Re Claim 2, Howe as modified by Vassallo teaches that the light-reflecting panel comprises a substrate and/or a coating. See Howe at figures 3A and 3B and paragraph [0026], illustrating and describing a substrate; Vassallo at paragraphs [0053]-[0056].
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howe.
Re Claim 17, Howe teaches that the overall light intensity received by a plant increases (see paragraphs [0026], [0030]-[0031], and [0035], noting that reflecting light towards the plant increases the overall light intensity received by the plant), but does not expressly teach whether the increase is greater than 100%. However, the structure of the light-reflecting panels of Howe and their reflectivity are similar to the structure and reflectivity provided by the materials disclosed in Applicant’s Specification. Compare Howe at figure 3C and paragraph [0026], with Applicant’s figure 2 and Spec. at 5:16-19, 14:5-12, and 14:18-20.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the overall light intensity received by the plant of Howe to be greater than 100%, in order to decrease the loss of light and therefore improve the efficiency of the lighting system in providing the plant with beneficial light. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271.  The examiner can normally be reached on M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LISA L TSANG/           Primary Examiner, Art Unit 3642